DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Patent Application Publication Number 2016/0332542).
Regarding claims 1 and 12, Kaiser discloses a child safety seat comprising: a base (2000) installed on a seat of a vehicle (2010); a seat body (2020) movably, detachably, or fixedly disposed on the base and for accommodating a child; and a tether assembly (including at least portions of 2003, 2008, 2009, 2011, etc.) for securing the base on the seat of the vehicle, the tether assembly comprising: a tether driving component (including 2008 and/or 2003, etc.) movably disposed on the base, the tether driving component being extendable relative to the base to a used position and retractable relative to the base 
Regarding claims 2 and 13, Cohen further discloses the base is formed in an L-shaped structure and comprises a first portion and a second portion, the first portion and the second portion respectively abut against a seatback and a seat pan of the seat of the vehicle (see Figure 27A for instance), and the tether driving component is movably disposed on the first portion of the base.  
Regarding claims 3 and 14, Cohen further discloses an accommodating chamber is formed inside the first portion of the base, an accommodating recess is formed on an upper periphery on the first portion of the base, and the tether driving component is partially received inside the accommodating chamber and partially exposed out of the accommodating recess (with a chamber and recess formed at 2030 for instance, this is the general arrangement; see Figure 30A).  
Regarding claim 6, Cohen further discloses the base further comprises at least one lower anchor (2007) disposed on a connection of the first portion and the second portion.  
Regarding claims 7 and 16, Cohen further discloses the tether driving component is slidably or pivotally disposed on the base (it is both slidable and pivotable relative to the base).
Regarding claims 8 and 17, Cohen further discloses the tether assembly further comprises a releasing mechanism (2201 and/or 2030a for instance) for allowing and restraining a sliding movement or a pivoting movement of the tether driving component relative to the base.  
Regarding claims 9 and 18, Cohen further discloses the tether driving component comprises a handle part connected to the tether strap and at least one moving part connected to the handle part and slidably or pivotally disposed on the base (various components would meet these limitations; with 2008 as the handle for instance, 2003 and/or 2201 could be the moving part).  

Regarding claims 11 and 20, Cohen further discloses the tether strap is extendable and retractable relative to the tether driving component (this is the general arrangement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen.  Cohen discloses a seat and assembly as explained above including a handle part and moving part generally arranged as in claims 4 and 15 (see the rejections of claims 9 and 18, etc. above noting that 2003 is received in the chamber and is slidable relative to the first portion, etc.), but may not clearly disclose the shape and coverage arrangements as claimed or a recess located as in claim 5.  However, changes in size, shape, and arrangement of components require only routine skill in the art, and Cohen discloses various covered components and anchor accommodating recesses.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide arrangement as claimed based on normal variation to improve fit, function, and convenience for various users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/               Primary Examiner, Art Unit 3636